DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,334,706 in view of Casey et al (U.S. Patent Pub. # 2018/0167547 A1). Please see the direct claim comparison below.  



This is a provisional nonstatutory double patenting rejection.
3.	Claims 1 and 20 of present application are met by claims 1 and 24 of the patent in view of Casey et al (U.S. Patent Pub. # 2018/0167547 A1).
Instant application  claim 1
Patent 10,334,706  claim 1
1. A system comprising: 
A lighting system comprising: a light source
a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmissions in an area, including RF spectrum transmission at a plurality of times, wherein each of the plurality of transmitters is integrated into one of the lighting elements
a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmissions in an area, including RF spectrum transmission of at a plurality of times;
a plurality of wireless communication receivers integrated into other of the lighting elements, wherein each of the 


a control module coupled to the light source and coupled to obtain the indicator data of RF spectrum signals generated at each of the plurality of times from each of the plurality of receivers, wherein the control module is configured to: at each respective one of the plurality of times:
(i) for each respective one of the receivers: (a) apply a plurality of heuristic algorithm coefficients to each indicator data of RF spectrum signal received, from each of the transmitters, in the other of the lighting elements, generated by the 


and (b) based on results of the application of the coefficients to the indicator data, generate an indicator data metric value for the indicator data generated by the respective receiver for the respective time,
(c) process each of the indicator data metric 
(ii) process the indicator data metric values from the plurality of receivers at the respective time, to compute an output value at the respective time,





(iii) compare the output value at the respective time with a threshold to detect one of a one of an occupancy condition or a non-occupancy condition in the area, and (iv) control the light source in response to the detected one of the occupancy condition or the non-occupancy condition in the area at each of the plurality of times.  
Instant application clam  28
Patent 10,334,706  claim 1
A system comprising: a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area:
A lighting system comprising: a light source
a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmission in an area, including RF transmission at a plurality of times, wherein each of the plurality of transmitters is integrated into one of the lighting elements;
a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmissions in an area, including RF spectrum transmission of at a plurality of times;

a plurality of wireless communication receivers configured to receive RF spectrum signals of transmissions from each of the plurality of transmitters through the area at the plurality of times, wherein each of the plurality of the receivers is configured to generate an indicator data of a signal characteristic of the received RF spectrum signal received from each of the transmitters at each of the plurality of times,
a processing circuitry coupled to obtain the indicator data of the RF spectrum signal generated at each of the plurality of times from each of the plurality of receivers, wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times.

a control module coupled to the light source and coupled to obtain the indicator data of RF spectrum signals generated at each of the plurality of times from each of the plurality of receivers, wherein the control module is configured to: at each respective one of the plurality of times:


Patent 10,334,706   does not discloses a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire.
However, Casey et al discloses a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire (figure 1, lighting fixtures 172, 174, 176 and 178 paragraphs 0047-0048).
Therefore it would have been obvious to one ordinary skill in the art before at the effective filing date of the claimed invention to modify patent 10,334,706 in view of the teachings of Casey et al to incorporate a plurality of lighting elements in order to improve brightness of illuminating over more surface areas.
Claims 2, 21 and 30 of present application are met by claim 3 of the patent.
Claims 3 and 29 of present application are met by claim 2 of the patent.
Claims 5 and 23 of present application are met by claim 4 of the patent.
Claim 6 of present application are met by claims 4 and 5 of the patent.
Claims 7 and 24 of present application are met by claim 6 of the patent.
Claims 8 and 25 of present application are met by claim 7 of the patent.
Claims 9 and 26 of present application are met by claim 8 of the patent.
Claims 10 and 27 of present application are met by claim 9 of the patent.
Claim 11 of present application are met by part of claim 1 of the patent.
Claim 12 of present application are met by claim 14 of the patent.
Claim 13 of present application are met by claim 15 of the patent.
Claim 14 of present application are met by claim 16 of the patent.
Claim 15 of present application are met by claims 17 and 18 of the patent.

Claim 17 and 34 of present application are met by claim 21 of the patent.
Claim 18 of present application are met by claim 22 of the patent.
Claim 19 of present application are met by claim 23 of the patent.
Claim 35 of present application are met by claims 22 and 23 of the patent.

4.	Claims 1, 20 and 28 of present application are met by claims 1, 20 and 28 of the patent in view of Camden et al (U.S. Patent Pub. # 2015/0346702 A1).
Instant application claim 1
Co-pending application 15/870,057  claim 1
1. A system comprising: a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area; 

a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmissions in an area, including RF spectrum transmission at a plurality of times, wherein each of the plurality of transmitters is integrated into one of the lighting elements; 

a plurality of wireless communication receivers integrated into other of the lighting elements, wherein each of the plurality of wireless receivers is configured to receive signals of transmissions from each of the transmitters through the area at the plurality of times, wherein each of the plurality of the receivers is configured to generate an indicator data of a signal characteristic of RF spectrum signal received from each of the transmitters at each of the plurality of times; and

 a processing circuitry coupled to obtain the indicator data of RF spectrum signals generated at each of the plurality of times from each of the plurality of receivers, wherein the processing circuitry is configured to: at each respective one of the plurality of times: (i) for each respective one of the receivers: (a) apply a plurality of heuristic algorithm coefficients to each indicator data of RF spectrum signal 
2. The system of claim 1 further comprising a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times.  

3. The system of claim 1 wherein: one or more of the plurality of wireless transmitters are one of a WiFi, blue tooth low energy, Zigbee, nLightAir or ultra wide band transmitters; and one or more of the plurality of wireless receivers are one of a WiFi, blue tooth low energy, Zigbee, nLightAir or ultra wide band receivers.  
4. The system of claim 1 wherein to determine the occupancy count in the area at the respective time, the processing circuitry to: compare each one of the plurality of computed output metric values with another one of the plurality of output values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed metric values; and determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area.  

5. The system of claim 4 further comprising a trusted detector, wherein the trusted detector comprises a known occupancy count value for 

6. The system of claim 5 wherein the processing circuitry is further configured to, at each respective one of the plurality of times, compare the determined occupancy count in the area with the known occupancy count value generated by the trusted detector during the respective one of the plurality of times.  

7. The system of claim 6 further comprising a learning module coupled to the processing circuitry, wherein the learning module is configured to: determine whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison.  

8. The system of claim 7 wherein upon determination of the plurality of the heuristic algorithm coefficients as the optimized heuristic algorithm coefficients, the learning module is configured to instruct the processing circuitry to utilize the optimized heuristic algorithm coefficients to apply to each indicator data from each of the plurality of receivers for determination of the occupancy count in the 
area at a real time.  

9. The system of claim 7 wherein upon determination of the plurality of the heuristic algorithm coefficients as not the optimized heuristic algorithm coefficients, the learning module is configured to update one or more of the plurality of heuristic algorithm coefficients and instruct the processing circuitry to utilize the updated one or more heuristic algorithm coefficients in a next time.  

10. The system of claim 9 wherein the processing circuitry to at each respective one of the plurality of times: (i) for each respective one of the receivers: (a) apply heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to each indicator data generated by the respective receiver for the respective time, (b) based on results of the application of the heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to the indicator data, generate an updated indicator data metric value for each of the indicator data generated by the respective receiver for the respective time, (c) process the 


11. The system of claim 1, wherein the indicator data is one of a relative signal strength indicator (RSSI) data, bit error rate data, packet error rate data, or a phase change data, or a combination of two or more thereof.  

12. The system of claim 11 wherein: the processing circuitry is a neural network module, the neural network module comprise: an input layer having a plurality of input nodes, each of the plurality of input nodes include an indicator data among the plurality of indicator data; a middle layer having a plurality of middle nodes, each of the middle nodes is coupled to each of the plurality of input nodes; and an output layer having a plurality of output nodes, each of the output nodes is coupled to each of the plurality of middle nodes.  

13. The system of 12 wherein the indicator data is a relative signal strength indicator (RSSI) data and the plurality of heuristic algorithm coefficients comprise a set of weights and a set of bias constants, wherein to apply a plurality of the heuristic algorithm coefficients to the RSSI data generated by the respective receiver for the respective time, generate an RSSI data metric value for the RSSI data generated by the respective receiver for the respective time and compute a plurality of metric values for the respective receiver for the respective time, the neural network module to apply a forward propagation function, wherein the forward propagation function comprise: at each of the plurality of middle nodes: receive from each of the input nodes among the plurality of input nodes, a 


14. The system of claim 13 wherein to compute the output metric value for each of the plurality of probable number of occupants in the area at the respective time, the neural network module to: at each of the plurality of the output nodes: apply an activation function to the propagation value.  

15. The system of claim 14 wherein the neural network module to: update one or more weights among the set of weights to generate updated set of weights; and update one or more bias constants among the set of bias constants to generate updated set of bias constants.  

16. The system of claim 15 wherein the neural network module to apply a backward propagation function, wherein the backward propagation function comprise: provide, at each of the plurality of output nodes, the updated set of weights and the updated set of bias constants; and pply, at each of the plurality of middle nodes, the updated set of weights and the updated set of bias constants.  


17. The system of claim 1 wherein the processing circuitry to determine an occupancy count in a sub-area within the area.  

18. The system of claim 17 wherein the processing circuitry to reject the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers located outside of the sub-area and within the area.  



20. A method comprising: obtaining, in a lighting system, an indicator data generated at each of a plurality of times from each of a plurality of receivers configured to receive radio frequency (RF) spectrum signals from each of a plurality of RF transmitters in an area, wherein the lighting system comprises a plurality of lighting elements; at each respective one of the plurality of times in the lighting system: applying a plurality of heuristic algorithm coefficients to each indicator data from each of the plurality of receivers for the respective time, based on results of the application of the heuristic algorithm coefficients to the indicator data, generating an indicator data metric value for the indicator data generated by the respective receiver for the respective time, processing each of the indicator data metric for each of the indicator data to compute a plurality of metric values for the respective receiver for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, combining the plurality of metric values for the respective receiver to compute an output value for each of the plurality of probable number of occupants in the area for the respective time; determining an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area.  

21. The method of claim 20 further comprising controlling the light source in response to determination of the occupancy count in the area at each of the plurality of times.  

22. The method of claim 20 wherein the determining comprising: comparing each one of the plurality of computed output metric values with another one of the plurality of output values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed metric values; and determining the probable number of occupants associated with the 

23. The method of claim 22 further comprising comparing the determined occupancy count in the area with a known occupancy count value during the respective one of the plurality of times.  

24. The method of claim 20 further comprising determining whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison.  

25. The method of claim 24 wherein upon determination of the plurality of the heuristic algorithm coefficients as the optimized heuristic algorithm coefficients, utilizing the optimized heuristic algorithm coefficients to apply to each indicator data from each of the plurality of receivers for determination of the occupancy count in the area at a real time.  

26. The method of claim 24 wherein upon determination of the plurality of the heuristic algorithm coefficients as not the optimized heuristic algorithm coefficients, updating one or more of the plurality of heuristic algorithm coefficients.  

27. The method of claim 26 wherein at each respective one of the plurality of times after the update: applying heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to each indicator data from each of the plurality of receivers for the respective time, based on results of the application of the updated heuristic algorithm coefficients to the indicator data, generating an updated indicator data metric value for the indicator data generated by the respective receiver for the respective time, processing each of the updated indicator data metric for each of the indicator data to compute a plurality of updated metric values for the respective receiver for the respective time, wherein each of the plurality of updated metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, combining the plurality of updated metric values for the respective receiver to compute an updated output value for each of the plurality of probable number of occupants in the area for 

28. A system comprising: a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area: a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmission in an area, including RF transmission at a plurality of times, wherein each of the plurality of transmitters is integrated into one of the lighting elements; a plurality of wireless communication receivers integrated into other of the lighting elements and configured to receive RF spectrum signals of transmissions from each of the plurality transmitters through the area at the plurality of times, wherein each of the plurality of the receivers is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times; and a processing circuitry coupled to obtain the indicator data of the RF spectrum signal generated at each of the plurality of times from each of the plurality of receivers, wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times.  

29. The system of claim 28 wherein: one or more of the plurality of wireless transmitters is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra-wide band transmitter; and one or more of the plurality of receivers is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra-wide band receiver.  

30. The system of claim 28 further comprising a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times.  

31. The system of claim 28 wherein to process the indicator data from the plurality of receivers to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to: apply a RF signal computation to analyze the indicator data of 

32. The system of claim 28 wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal.  
33. The system of claim 28 wherein to process the indicator data from the plurality of receivers to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to: apply a heuristic algorithm to the indicator data of the RF spectrum signals from each of the plurality of receivers to compute an output metric value for each of a plurality of probable number of occupants in the area; compare each one of the plurality of occupant values with another one of the plurality of output metric values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed output metric values; and determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area.  

34. The system of claim 28 wherein the processing circuitry to determine an occupancy count in a sub-area within the area.  

35. The system of claim 34 wherein the processing circuitry to: reject the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers located outside of the sub-area and within the area; and reject the indicator data generated by a receiver among the plurality of receivers of the RF spectrum signals received from a transmitter among the plurality of transmitters located outside of the sub-area and within the area.  



a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmission in an area, including RF spectrum transmission at a plurality of times, wherein one or more of the plurality of transmitters is integrated into one of the lighting elements;

 a wireless communication receiver configured to receive RF spectrum signals of transmissions from each of the plurality of transmitters through the area at the plurality of times, wherein the receiver is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times, wherein each of the plurality of receivers is integrated into one of the lighting elements; and 

a processing circuitry coupled to obtain the indicator data of RF spectrum signal generated at each of the plurality of times from the receiver, wherein the processing circuitry is configured to, at each respective one of the plurality of times:(a) apply one of a plurality of heuristic algorithm coefficients to each indicator data of an RF spectrum signal from each of the plurality of transmitters received at the respective time, (b) based on results of the application of the heuristic algorithm coefficients, generate an indicator data metric value for each of the indicator data generated by the receiver for the 










2. The system of claim 1 wherein: one or more of the wireless transmitters is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band transmitter; and the wireless receiver is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band receiver.  

3. The system of claim 1 further comprising a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times.  



4. The system of claim 1 wherein to determine the occupancy count in the area at the respective time, the processing circuitry to: compare each one of the plurality of computed output metric values with another one of the plurality of output values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed metric values; and determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area.  



5. The system of claim 4 further comprising a trusted detector, wherein the trusted detector comprises a known occupancy count value for a pre-determined 

6. The system of claim 4 wherein the processing circuitry is further configured to, at each respective one of the plurality of times, compare the determined occupancy count in the area with the known occupancy count value generated by the trusted detector during the respective one of the plurality of times.  

7. The system of claim 6 further comprising a learning module coupled to the processing circuitry, wherein the learning module is configured to: determine whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison.  


8. The system of claim 7 wherein upon determination of the plurality of the heuristic algorithm coefficients as the optimized heuristic algorithm coefficients, the learning module is configured to instruct the processing circuitry to utilize the optimized heuristic algorithm coefficients to apply to each indicator data from each of the plurality of receivers for determination of the occupancy count in the area at a real time.  


9. The system of claim 7 wherein upon determination of the plurality of the heuristic algorithm coefficients as not the optimized heuristic algorithm coefficients, the learning module is configured to update one or more of the plurality of heuristic algorithm coefficients and instruct the processing circuitry to utilize the updated one or more heuristic algorithm coefficients in a next time.  


10. The system of claim 9 wherein the processing circuitry is further configured to: at each respective one of a plurality of times after the update: apply heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to each indicator data from each of the plurality of receivers for the respective time after the update, based on results of the applications of the heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to indicator data, generate an updated indicator data metric value for each of the indicator data from each of the plurality of receivers for the respective time after the update, and process the updated indicator data metric values to compute a plurality of updated metric values 

11. The system of claim 1, wherein the indicator data is one of a relative signal strength indicator (RSSI) data, bit error rate data, packet error rate data, or a phase change data, or a combination of two or more thereof.  

12. The system of claim 11 wherein: the processing circuitry is a neural network module, the neural network module comprise: an input layer having a plurality of input nodes, each of the plurality of input nodes include an indicator data among the plurality of indicator data; a middle layer having a plurality of middle nodes, each of the middle nodes is coupled to each of the plurality of input nodes; and an output layer having a plurality of output nodes, each of the output nodes is coupled to each of the plurality of middle nodes.  


13. The system of 12 wherein the indicator data is a relative signal strength indicator (RSSI) data and the plurality of heuristic algorithm coefficients comprise a set of weights and a set of bias constants, wherein to apply a plurality of the heuristic algorithm coefficients to the RSSI data generated by the receiver for the respective time, generate an RSSI data metric value for the RSSI data generated by the receiver for the respective time and compute a plurality of metric values for the receiver for the respective time, the neural network module to apply a forward propagation function, wherein the forward propagation function comprise: at each of the plurality of middle nodes:   receive from each of the input nodes among the plurality of input nodes, a corresponding RSSI data among the plurality of RSSI data; apply a set of weights and a set of bias constants to each of the RSSI data, wherein to apply, 






14. The system of claim 13 wherein to compute the output metric value for each of the plurality of probable number of occupants in the area at the respective time, the neural network module to: at each of the plurality of the output nodes: apply an activation function to the propagation value.  


15. The system of claim 14 wherein the neural network module to: update one or more weights among the set of weights to generate updated set of weights; and update one or more bias constants among the set of bias constants to generate updated set of bias constants.  


16. The system of claim 15 wherein the neural network module to apply a backward propagation function, wherein the backward propagation function comprise: provide, at each of the plurality of output nodes, the updated set of weights and the updated set of bias constants; and apply, at each of the plurality of middle nodes, the updated set of weights and the updated set of bias constants.  




17. The system of claim 1 wherein the processing circuitry to determine an occupancy count in a sub-area within the area.  

18. The system of claim 17 wherein the processing circuitry to reject the indicator data of RF spectrum signals generated by the receiver located outside of the sub-area and within the area.  







20. A method comprising: obtaining, in a lighting system, an indicator data generated at each of a plurality of times from a receiver configured to receive radio frequency (RF) spectrum signals from a plurality of RF transmitters in an area, wherein the lighting system comprises a plurality of lighting elements; at each respective one of the plurality of times in the lighting system: applying a plurality of heuristic algorithm coefficients to each indicator data from the receiver for the respective time, based on results of the application of the heuristic algorithm coefficients to the indicator data, generating an indicator data metric value for the indicator data generated by receiver for the respective time, processing each of the indicator data metric for each of the indicator data to compute a plurality of metric values for the receiver for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, combining the plurality of metric values for the receiver to compute an output value for each of the plurality of probable number of occupants in the area for the respective time; determining an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area.  






21. The method of claim 20 further comprising controlling the light source in response to determination of the occupancy count in the area at each of the plurality of times.  

22. The method of claim 20 wherein the determining comprising: comparing each one of the plurality of computed output metric values with another one of the plurality of output values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed metric values; and determining the probable number of occupants associated with the computed output 



23. The method of claim 22 further comprising comparing the determined occupancy count in the area with a known occupancy count value during the respective one of the plurality of times.  


24. The method of claim 23 further comprising determining whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison.  

25. The method of claim 24 wherein upon determination of the plurality of the heuristic algorithm coefficients as the optimized heuristic algorithm coefficients, utilizing the optimized heuristic algorithm coefficients to apply to each indicator data from the receiver for determination of the occupancy count in the area at a real time.  


26. The method of claim 25 wherein upon determination of the plurality of the heuristic algorithm coefficients as not the optimized heuristic algorithm coefficients, updating one or more of the plurality of heuristic algorithm coefficients.  


27. The method of claim 26 wherein at each respective one of the plurality of times after the update: applying heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to each indicator data from the receiver for the respective time, based on results of the application of the updated heuristic algorithm coefficients to the indicator data, generating an updated indicator data metric value for the indicator data generated by the receiver for the respective time, processing each of the updated indicator data metric for each of the indicator data to compute a plurality of updated metric values for the receiver for the respective time, wherein each of the plurality of updated metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, combining the plurality of updated metric values for the receiver to compute an updated output value for each of the plurality of probable number of occupants in the area for the respective time; determining an occupancy count in the area at the respective time based on the computed updated output metric values for each of 





28. A system comprising: a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area: a plurality of wireless communication transmitters for wireless radio frequency (RF) spectrum transmission in an area, including RF transmission at a plurality of times, wherein each of the plurality of transmitters is integrated into one of the lighting elements; a receiver integrated into other of the lighting elements and configured to receive RF spectrum signals of transmissions from each of the plurality of the transmitters through the area at the plurality of times, wherein the receiver is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times; and a processing circuitry coupled to obtain the indicator data of the RF spectrum signal generated at each of the plurality of times from the receiver, wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times.  






29. The system of claim 28 wherein: one or more of the wireless transmitters is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band transmitter; and the receiver is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band receiver.  


30. The system of claim 28 further comprising a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times.  

31. The system of claim 28 wherein to process the indicator data from the receiver to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to: apply a RF signal computation to analyze the indicator data 



32. The system of claim 28 wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal.  

33. The system of claim 28 wherein to process the indicator data from the receiver to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to: apply a heuristic algorithm to the indicator data of the RF spectrum signals from the receiver to compute an output metric value for each of a plurality of probable number of occupants in the area;   compare each one of the plurality of occupant values with another one of the plurality of output metric values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed output metric values; and determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area.  


34. The system of claim 28 wherein the processing circuitry to determine an occupancy count in a sub-area within the area.  

35. The system of claim 28 wherein the processing circuitry to: reject the indicator data of RF spectrum signals generated by the receiver located outside of the sub-area and within the area; and reject the indicator data generated by the receiver of the RF spectrum signals received from a transmitter among the plurality of transmitters located outside of the sub-area and within the area.  





Co-pending application 15/870,057 claim 1 does not discloses a plurality of wireless communication receivers.

Therefore it would have been obvious to one ordinary skill in the art before at the effective filing date of the claimed invention to modify Co-pending application 15/870,057 in view of the teachings of Camden et al to incorporate a plurality of wireless communication receivers in order to improve the coverage of the detection of occupancy condition within an area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649